At a former day of this term this case was affirmed, and appellant has filed a motion for rehearing, the only ground assigned being that this court should consider the bill of exceptions alleging misconduct of the jury. While in the original transcript there were no orders extending the time in which to file bills of exceptions, attached to the motion for rehearing is a certificate of the clerk, certifying that the court on May 20, 1911, granted *Page 540 
thirty days additional to the time granted in the order overruling the motion for new trial; and that on June 19 the court granted thirty days additional, the ninety days allowed expiring on July 19, 1911. The clerk further certifies that on July 19, 1911, the judge made an order extending the time thirty days from and after July 19. July having thirty-one days this order would expire on August 18, 1911. He also files an affidavit of the clerk, saying that the bill of exceptions was filed August 31, 1911, and he believes that is the true date of filing said papers. In the affidavit, however, he says that the express records show that an express package came to Archer City for him on the 19th day of August, 1911, but he is certain he did not sign for nor receive the package on that day. In fact, he says, the signature on the books of the express company is not his signature. If we should consider the date the package arrived at Archer City as the date of filing, August 19, 1911, it will be seen it would have been filed on the one hundred and twenty-first day after adjournment of court, and would lack one day of being within the time attempted to be allowed by the court. However, the court had no power or authority to grant that much time. The statute expressly states that the time shall not be extended so as to delay the filing of the record in the Appellate Court. By the Code of Criminal Procedure it is made the duty of clerks to prepare transcripts in criminal cases in preference to civilcases, article 896, Code Criminal Procedure, and the statute fixes the time in which a transcript can be filed as ninety days from perfecting appeal in civil cases, and article 895, Code Criminal Procedure, provides that the rules prescribed in civil cases shall govern in criminal cases. So in no case could a bill of exceptions be filed in a civil case ninety days even after adjournment, but must be filed in sufficient time prior to that date to enable the clerk to make out the transcript to be forwarded and filed in the Appellate Court within ninety days from the day of adjournment. And while the law contemplates and says that precedence shall be given to criminal cases over civil, yet, in construing the stenographer's statute, we have gone as far as we thought the law could be construed to permit and have considered bills filed in the lower court at any time within ninety days from date of adjournment of court. But by no rule of construction can we hold the trial court can grant more time. For us to do so, would be to override the law as passed by the Legislature, and this we have no more right to do than any other citizen of the State.
Appellant also files the affidavit of the court stenographer that he could not have transcribed the evidence heard on the motion for new trial before the adjournment of court. But court adjourned in April, and the bill of exceptions was not filed until in August following. This affidavit, nor any evidence in the record, brings the appellant within the rule that where he has been deprived of a bill through no fault or negligence of his own, this court will consider *Page 541 
same filed at a subsequent date. The law makes it the duty of appellant to prepare and file his bills of exception and they are not in the same category with the statement of facts which the law makes it the duty of the stenographer to prepare. The bill not having been filed within the time permitted by law, nor within the time allowed by the court, we can not consider same. To do so, we would have to overrule all the decisions of this court since its organization, and act in violation of the statute law of the State.
Overruled.